 Case 19-02025           Doc 32       Filed 12/05/19           Entered 12/05/19 16:28:59   Page 1 of 5




                                  UNITED STATES BANKRUPTCY COURT
                                      DISTRICT OF CONNECTICUT
                                         HARTFORD DIVISION

-----------------------------------------------------------
In Re:                                                                       Chapter 11

DONNA J. BARNES                                                              Case No. 19-20400

Debtor
-----------------------------------------------------------
DONNA J. BARNES                                                              Adv. Proc. No. 19-02025

         Plaintiff                                                           Re: ECF 25, 26 & 27
         v.

JAMES R. BARNES, ET AL.

         Defendants
------------------------------------------------------------

   SUR-REPLY OF LH VT HOUSE, LLC TO REPLIES OF DEBTOR, RTM CAPITAL
  PARTNERS, INC., ET AL. AND SHEM CREEK HAYSTACK, LLC TO MOTION TO
     DISMISS AMENDED COMPLAINT BY DEFENDANT LH VT HOUSE, LLC

         The Defendant LH VT House LLC (“LH”), by and through its undersigned counsel,

hereby submits this Sur-reply to the Debtor’s Reply to (I) Reinhart Foodservice, LLC’s Motion

to Dismiss Adversary Proceeding for Failure to State and Claim, and (II) Motion to Dismiss

Amended Complaint by Defendant LHVT House, LLC and Reservation of Rights (“Debtor’s

Objection”) [ECF 25], and to the Response of Shem Creek Haystack, LLC to Motions to Dismiss

(“Haystack Objection”) [ECF 26], and the RTM Capital Partners, Inc., LPV, 15-Hermitage, LLC

and Matthew Curtis Objection to Motion to Dismiss (“RTM Objection”) [ECF 27].

                                    I. PRELIMINARY STATEMENT

         LH does not dispute that the Debtor has the right to sell a nondebtor co-owners interest if

the Debtor can satisfy the conditions set forth in Section 363(h). Most of the cases cited by the

objecting parties stand for the proposition that a debtor can sell a codebtor’s interest. None of
 Case 19-02025        Doc 32     Filed 12/05/19      Entered 12/05/19 16:28:59         Page 2 of 5




those cases address the situation where a trustee or debtor sought to sell the nondebtor’s interest

free and clear of liens where the amount of the liens exceeded the value of the property. If the

Debtor’s proposed sale is for an amount sufficient to satisfy LH’s lien on the nondebtor’s

interest, then LH would not object to the sale. LH acknowledges that, under applicable state law,

LH is required to accept a money satisfaction of its interest.

                               II. ARGUMENT

       The case of In re Coletta Brothers of North Quincy, Inc., 172 B.B. 159, cited at page 6 of

the Debtor’s Objection, is irrelevant. In Coletta there was no attempt to sell the non-debtor’s

interest free and clear of liens, and the trustee did not seek any such relief. To the contrary, the

proposed sale would have produced a surplus to be paid to the debtor the non-debtor co-owner.

In Coletta, the chapter 7 trustee sought the following relief under Section 363: “(2) authority

pursuant to 11 U.S.C. § 363(h) to sell both the estate's and the Defendant's interests in the

property; and (3) authority pursuant to 11 U.S.C. § 363(j) to apply the proceeds of the sale in

satisfaction of all real estate taxes and sales expenses and to divide the remainder (“the net

proceeds”) equally between the estate and the Defendant.” 172 B.R. at 161. The Debtor is

quoting from Coletta to support a proposition that was not in issue in that case.

       The Debtor states, without any supporting authority, that the lienholders on the non-

debtor’s interest have the protection of this Court. (Debtor’s Objection at pp. 6-7). To the

contrary, as argued in LH’s Memorandum of Law, this Court does not have jurisdiction of the

liens on the non-debtor’s interest. Moreover, the text of Section 363 makes no reference to

lienholders on a nondebtor’s interest. There is no provision in the Bankruptcy Code for the

providing of adequate protection to lienholders on a nondebtor’s interest.



                                                      2
 Case 19-02025        Doc 32     Filed 12/05/19     Entered 12/05/19 16:28:59          Page 3 of 5




        The case of In re Gibbons, 52 B.R. 861 (Bankr. D.R.I. 1985), cited at pages 7 and 8 of

the Debtor’s Objection, is irrelevant to the issues raised in the LH’s Motion to Dismiss. There

was no request to sell a nondebtor’s interest free and clear of liens, and the court did not address

the issue.

        Bankruptcy Code Section 363(j), cited at page 8 of the Debtor’s Objection, does not

support the Debtor’s argument that she can sell the nondebtor’s interest free and clear. It

compels the opposite conclusion. Section 363(j) specifies the parties who are to receive a

distribution of proceeds. Those parties are expressly limited to “the debtor’s spouse or the co-

owners of such property, as the case may be, and to the estate . . . according the interest of such

spouse or co-owners, and of the estate.” There is no provision for the payment to lienholders on

the nondebtor’s interest. Section 363(j) evidences no Congressional intent to authorize this

Court to sell the nondebtor’s interest free and clear of LH’s lien.

        Hull v Bishop, 554 B.R. 558 (Bankr. D. Me. 2016), cited in the Debtor’s Objection at

page 6 and 7, and in the RTM Objection at pages 4 and 5, is distinguishable on its facts. In

Bishop, a trustee sought to sell a nondebtor’s interest using a two-step process. First, the trustee

sought to invalidate a mortgage covering both the debtor’s and the nondebtor’s interest on the

grounds that such mortgage was void under state law. Second, once the mortgage was deemed

invalid, the trustee sought to sell both the debtor’s unencumbered interest and the nondebtor’s

presumably encumbered interest. The Bishop court ruled that the mortgage was invalid as to the

debtor’s portion. There is nothing in the decision which would indicate the amount of the

mortgage or the value of the property. While the court did agree with the trustee that the trustee

could sell both interests, the court did not hold that the nondebtor’s interest could be sold free



                                                      3
 Case 19-02025       Doc 32     Filed 12/05/19     Entered 12/05/19 16:28:59        Page 4 of 5




and clear of liens where the amount of the liens exceeds the sale price. 554 B.R. at 568. Other

factors in Bishop which are not present in the present Debtor’s case may have influenced the

decision: (1) the debtor and nondebtor spouse had pending crossclaims against the mortgage

holder; and (2) the court had already found that the subject mortgage was fatally defective.

                              III. CONCLUSION

       For the foregoing reasons, the Amended Complaint should be dismissed as to LH.

                                             LH VT HOUSE, LLC



Dated: December 5, 2019                      By: ___/s/ Scott D. Rosen____________________
                                                    Scott D. Rosen
                                                    COHN BIRNBAUM & SHEA P.C.
                                                    100 Pearl Street, 12th Floor
                                                    Hartford, CT 06103
                                                    Tel. 860-493-2200
                                                    Fax. 860-727-0361
                                                    Email: srosen@cbshealaw.com
                                                    Its Attorneys




                                                    4
 Case 19-02025          Doc 32     Filed 12/05/19     Entered 12/05/19 16:28:59        Page 5 of 5




                                       CERTIFICATE OF SERVICE

           I hereby certify that on the 5th day of December, 2019, a copy of the foregoing Sur-reply was

filed electronically and served by mail on anyone unable to accept electronic filing. Notice of this filing

will be sent by e-mail to all parties by operation of the court’s electronic filing system or by mail to

anyone unable to accept electronic filing as indicated on the Notice of Electronic Filing. Parties may

access this filing through the court’s CM/ECF System.




                                                        __/s/ Scott D. Rosen________________
                                                        Scott D. Rosen




197472v1



                                                       5
